Case 1:18-cv-20394-RNS Document 138-1 Entered on FLSD Docket 10/28/2019 Page 1 of 2




                      EXHIBIT A
   Case 1:18-cv-20394-RNS Document 138-1 Entered on FLSD Docket 10/28/2019 Page 2 of 2




From:                                  Morrison, David <David.Morrison@goldbergkohn.com>
Sent:                                  Tuesday, October 22, 2019 9:22 AM
To:                                    Sozio, Stephen G.; Laemmle-Weidenfeld, Laura F.
Cc:                                    Sarkis, Jessica M.; Edward Ned Arens; jdickstein@phillipsandcohen.com; Colette
                                       Matzzie; Johnson, Danielle K.; Arguello, Juan C.; Kaur, Harleen; Chizewer, David
Subject:                               Medhost


Steve and Laura

Our response brief is due on Thursday. Given the overlapping issues, we are going to seek leave of court today to file
one consolidated response brief in response to the four motions to dismiss filed by Medhost and the CHS
entities. Please let us know if you have any objection to our filing a consolidated response brief.

Thank you

David


David Morrison | Goldberg Kohn Ltd. | 55 East Monroe, Suite 3300, Chicago, Illinois 60603 | direct: 312.201.3972 |
direct fax: 312.863.7472 | David.Morrison@goldbergkohn.com | www.goldbergkohn.com | Biography |

This e-mail is subject to Goldberg Kohn's terms and conditions regarding e-mail, which are available on our web site. Unless we have
specifically stated to the contrary in writing, any discussion of federal tax issues or submissions in this communication (including any
attachments) is not intended to be used, and cannot be used, for avoiding penalties under the United States federal tax laws.




                                                                    1
